PER CURIAM.
Elijah Capeheart appeals his conviction and sentence for burglary. We affirm the conviction without discussion. We also affirm the sentence with the exception of the amount of credit awarded for county jail time served before sentencing. The defense argues, and the state concedes, that this figure was incorrectly calculated. Therefore, we remand for the trial court to award Capeh-eart credit for the correct amount of county jail time served.
ALTENBERND, A.C.J., and FULMER and QUINCE, JJ., concur.